OFFICE   OF THE ATTORNEY      GENERAL      OF TEXAS
                      AUSTIN




                                          County Traaeurar to
                                           oifiaor for allegad
                                          asfars of certain




                       P you are quits Lengthy, and,for
                opinion wo take the liberty to wuinariz8

               rlor to 1931 the v0te.m of.Sha&fsl-
               horieed a oouuty wide bsnd ieeue. of
               c~ about the   ma8   tba    the   voter8   0r
Road DistiriotNo.:.?oi.sald oounty authorlmd a baad
issue of &3OO,OOQ.-Thla iaaneyVW rot& ior tha pur-
pose of building rosds, apparentlyunder the provi-
sions ai Artiole 3, Sec. 52 of the Constitutionof
Texas. It appear8 agreed that    a?,terthe roads wars
oompleted,thers~were several thousand dollars bal-
anoa In aaoh oi suoh bond iunda.    Part o? this mons~
was by order o? the oourt, on July 25, 1935, trdasfer-
red from ShaaokelfordCounty Bond Fund to tha General
Fund of the county and part from Road District Ro. 2
Fund to thr:Road and Bridge Pund. An amount equal to
         Hon. Thomas L. Bfantoa, Jr., Feb. 4, 1939, Pa@              2
                              .., :'              .


              tha latter funds was on Augmt 7, 1957, ordered
              transrarradto'th&..Cansral PuI1?'fiaimthe $Qad.end
              Bridge FuudIL 4t-l-, ti#.af saahof those:trena-
              fen,~.tlia~naraf..I'u+~r~r,.ererdrawn.
                               .
                   Thera.reenn,mme 4lte     on tha .faatabsfwem your
         stat&nta.,* yooor..l~it~r;Md,t~~,teottals   0r ~~farbrs ot
.        the Commisaitjaar8t’
                            Ceiiii$~~quo~.bj~pibuas to :rhetherthe bonds
         and laterest, and obll&ions Sor whloh the bonds were ori&
         nzlly issued had been fully paid off .aad eatlafied atthe  tiw
         of said transfers.                          we are no+ln posi-
                                                the puqoae of this




                                                                           .
                                   ,   I..         1   _   -.-   !


                   -(lj 'gas'tho;tisdsieE‘
                                        of July 2g,.iQSa,'&& &h&k-
    _:        elrord Coanty B~uX~.~~ to..the.*oe~r,rtl
                                                     Fund* a legsl
              trapeber~~' .:     . ..    ; _
                               .




                   "'(3).Z's8the.~&&a;bi       Aqzust 7, 19&:&a       'Road
              and Bridge aund* to'.* *GeneraJ Fund' a legal.tramfer?
                                   V'.._                     .
                   "(4)' If. abbd’tr&fk8     .+.. heli i.U.egel, would,
             'th~,CbuntyTraaaorgi~.ha~i.~thority    to ttisfer;~wlthout
             'edorder of..the'G~js$.otim!, C&t, an:a#l&.e)-etiaal       to l
              that hbretoibrs  transfirridby the ordgr:Oz.the oourt
              rrom *Road Dlstriof..I?b;.8XII&*.to the 'Geimral Fund'
              from saW?Gbneral hind“ to 'Slnkibp IkId'No.2; Road
              Distrlot Wo.2")

             ot the Commissionoia~.Court'hsio the autheritf.tetreia- I?
             iar.irom the *GeneralRud! to 'Sluk3ng Pupd @6.Sc.~
             amout equsl to.thr~amount'~eratoion transfarrsdby the
             order of the Coart rrom tha lShaokeltordCoanty Bond
             Fund' to the 'CeaeralW$!?..                        .~

                  "(6) Is there &y ha!i.&al-llebiliy for-t&m trans-
             fers: (a) eonthe part of'the'count.Judge, (b) on the part
             of the Cougty Cqnmissipner~.qnd:(cr on,ths part QS ,th@
             County Treasuhir? "                                 .,
        Hon. &onms*L. Blanton, Jr., Feb. 4, 193e, Page 3
                                                                                 :
                                                                               ;,.

              "(7) Ia
                    IS thue..in
                       thue..Fn yaur~oplnlon,01~11 liability for these       ..:J
              transfers: (a) on                         Jud e, (b) on
                              on the part of the County Judge.
              the
              the part ~of
                       ~of-ths
                           ths County
                               County~Commlsalone.rs,
                                      Commlsalone,rs,and
                                                     ahd (o
                                                         (oJ
                                                           k on the c
             part .orthe County~Troesurer?                          ,*-.
                                                                      ,:-
                     :          ..                         I. ~.
             ,."(8)'In the evsnt.tqe Oolamissioaars* Oour~~does not pass
              ti ordeP transferilngthd .,?uads,baok to.ths pmpcir funda,
          ~. what;ef$ionwould.you advise trlisorriot to taka?"
.
                     Wlt&rsferimoe to the first three questions we hold all
         transrsre of 'suchfunds tu have b&m an Illegal dive&Ion thereor.
         Wecarefully studied the opinion heretofore rendered on Felhsry
         7, 1938, by Jamee M..Wo~; then Assistant XttOrney General to
         Eon; -Si C. Coffec,;~and ~agrse'thireirlth.  Other authoritiesthan
         the ~oaae'ot~Carrol1T; ?iil?liqsi,%!Ob   S.Ua 5C4, olted-by Hr. Neff,
         whlaH ~6 think in line thsrewlth: If Ter. Jur. 609, Sea. 78;         I
         Robblns vs..LQnestone County, 260 SW. 915, p. 919; Comnl3alonerP~
         Court v. Burk, 262 S.Wi 94 '(CIT.App., writ rsZused);~Sandero
         Y. Looney, 225.S.W. 28O;~%illaso'vlOomnle3lonera~Courtof Madi-
    .    son County, 281 S;Wi‘~.503 -(Qlv.App. reversed on other grounds),
         From these iuthorities'weoolicltidr    the oorreot statementof the
         law tb be that(constltut$oii~l   l'udd~smeiy-notbe tiansferredfrom
         one !'undto enother; may,not be diverted; and Commlsslonerel
         Courts have no power      expend for one'purposetax modey raised
         ostensibly   ror           In thls oonneotlon,w point out that
         the.oplnlonof July 8      1935, written by Aasls~tant  Attorney
         General Vlotor'W. Bouliln tio~Hodorable    9. C. Ooffee, 8oema to
         overrule the opinion 0: former Assistant Attorney.GensralDavis,
         dated 2daroh.lS;1935.~ ,Weti@!ttlon  thego opinions beeaueo'they are
         set out In--y&rbrlejfand-]sbemto~hs?r been the+iiis.'otthe
         Coml3a~oner3~'order9~al3a~~3~t~im~     In your btilef. Uopfes'of
         all three-op$nlonsarb'a@pefitted~hetisto.    We alti append a copy
         or an bpl~loh:~tten~b¶aro~ 17;~.1937,by Asalatant Attorney
         General Vlotor VI.Boqldlq;to,Bo~orable.S,
                                             ‘..       C. ,S"ith,~
                                                                 Countq Attorney,
         Meridian, Texas.                                   '.
                           '.     ..:'.,       I
                     Answering your f+rb& qudbtlon'%'%ve oire?ully,not     ed
         the pmvlalona of Title 36, R.C.S;;,rslatlngto,tee County
         Treasurer. Artlole 1709 dire&s the Treasurer to 'pay~aniapply. 1
        'lEOd8~3"es requlred'byliri"but.further "in suoh m&nieraa %hs- L
         oommlssloners~court of    his7,county
                                .'y;"    ;.,,. may,~,
                                             ..I    rewire ard dlreetm,
                                                         .., ~;.
                     Artlole 1713 %a'# iollawet'.qae County~Trsasurer *
          shall not pay any money'6utor ~the county treehry emiept In pur-
          auanoe.or a aertlflcatd~~or  warrant from 80s~ of~loer aathorized
         by law ta issue the sam(,;and if suoh treasurer shall have any
         doubt
          a,--*-of_-the legality oriproprlety
                     ~~....~._        . . . . of'any
                                                a      order, deoree,
                                                                   _- oertl-
      Hon. Thomas& Elanton, Jr., Feb. 4, 1939, Pnge 4
          , "._' :._     7 : ..I


      the same. but shall make report thereof to the aommlssloners~
      Court for their cona,Ideratlonand direotlon."
              ._. - -:; ?J.      _:. 'in
                            JZT.5.




                The County Treasurer la a oonstltutlonalofficer, and
      the Legislaturehae.+he $ouierto prescribe his dutlas. (Const. ,
      Art. 16, Seo, ~444);..
                         G:e.i;ttiRo authorityYe *raaaUer of funds
      by. the'ttia+er'on-Me   Wu:lMlinstl~n, but the statutes  qbbove
      quQt@ ?a.pn,~~~cZ?a,~ff-~~diosts~ri:d~ty.~~.tbbpmm$eea. !&are-
      ~~;:~~e'hol&tke~anMM&       ~t%ens    Xo%.'4'?8@ e:e    bo.In
      thu'negatlve.
                 ~estg~-~~;~:.~h~.~i:an~~rsa'thsm       is.ao erlxlnal
      lle~ll$~ cnithe pa& oi~eEthor~~t,theorilalrsmaattoned. No
      officer, any'more than a private Individual,may be punished for
      any aof or omIialon es a penal offense, unles? the aame Is ex-
      pressly defined ilnd%SieY#tuialt$
                                      afflxed.by the wrlttmn law. 9ee
      P. C. (1925y~.Pxt.3; Stota Ti -abury,    37 Tex, ,159. In the
      Xtngsbury case iihew'w6e.n~‘8tatutu making.tha:aat.ofthe County
      Court In unlawful19 appmrSng an .aaoouutapainstcthsooun%g a
      penal orrense.  See‘34~Ter; 'Jur:'479. See also opintorbonrpotlon
      for rehearing in oase"ef..&op8r:v.State, 279 9. W. 449.
                  The oorreat iGs& to:your questi&    Ho. fl h& @en
      mnoh conokn.    'F&m a'~d~ti,~‘axealnation  oi.your sntira.brlef,
      however, snd the wo&!Uati fast situation of t&e-matter.Mfore
      us, ws,havs conoluded-ther+eheuldbe no-olvl.LUabilitp of qny
      of tha offlaers mentioned by You.
                iYeare of opinion the odunty jud@ amX.~ommlasIonera,
      In passing the orders mentioneda$ove, and set out fully In your
      Inquiry,were aotlng In a tldla$al.oapaoi%y  oKu%‘lWUt In a
      quasi-judicialoapaolty. 3i 80, the respootlvu member8 of the
      oourt ace not reaponslblefor olvll bamap?ta. In thlw:oonnectlon,
      your attention Is called to the.oaae ot.Coma?@e.:Co~ty.v,.Burks,
      166 3. ';:.
                470 (CIv. App. writ r&fused). @ that ease tEfCoz-
      mlsaloners court sold oertaln aohool lti%&s*m
      vest!ng the proceeds of tb? male In seau~ltlesmxU&ed       by
      the Constltutlon,from the    to tlme,dlvertedportions thereof
      and appropriatedthe snme to the general purpoees of the oounty.
      The court, ln a well written opinion, held the .offloersacted
      In pood faith In a judlclal or quasi-judicialaapaolty, and were
      therefore not personally: liable. The oounty, aa such, was held




..-
                              ._     :
  Hon. Themes L. Blenton, Jr., Feb. 4, 1939, Page 6

                             :.
                              '-:;
 liable to the school fund and judgment entered accordingly.
 Lee in addition to the Commahe County Case, eupra,-22 R. C. I.
 p. 478, Seo. 152; p. 484, Sec. 162; 46 C. J. 1042; 34 Tex. Jur.
 p. 466, et seq.; Callaway V. Sheppard, 89 S. :7.(2) 417 (Clv.
 APP. writ dismissed);MoDonald t. Farmer, 56 S. 'a.555 (Clv.
 App.); Creswell Ranoh & Cattle Co. v. Roberts County, 278 S. Y.
 737 (~civ.f4pp.writ rerused).
          Under authority of the oase of McDonald v. Famer,
supra, we think your question is.apeolfioallyanswered as to
the County Treasurer. The reoetitease of Hoffman Y. Davis,          .
100 S. W. (2d) 94, (Corm. App.) f’ull~~disqmsei   the rlehts and
duties or oounty tresstiersand i8LrsspectfUllyrefe,yredto
therefor.                         .r-.. :              '!
              .. -
          w vlrtub oi'the-dutdbrltlee.oited,    question'&. 7
should be answemed In the negative ae to all offiodrs there
.jnqulredabout.            .- '
          As to your duty-in the premises, as refloated by
your question-No.8, we suggest;youpefer the matter to the
County Treasurer with the advfoe.that   ho formally request the
OomnissionerslCourt to pass an order transferring the eqds
in controversyto.the prop.er8fnkln~~fundo. If tha‘Cina-
missioners Court ehotild thsn refuse to do so, underthe   BU-
thoritp of Eoffimn v..Davls,:+~pka,there appears no doubt of.
the right and dutfof the treqsqr to bring en aotion. The
Court In that.oaae did not 'tiadW,upon.the question .&fwhether
the County Attorney rould‘have~~.aancU5rlngrlgh$:but the pro-
visIona or ~rt.339, R. 0. s;.would sesai%cibestow ib:           4
         *.     .~\.      ...-f( ,_._ s
                   *._
                                    YourB.ver$ truly
           '.                 :.     ::
                 ..'                             .o;.I%&is




                                               Alsi*tant
Bk':ET



XTTO.3NZYC3XXRAL OF TEXAS